Citation Nr: 0511146	
Decision Date: 04/19/05    Archive Date: 04/27/05

DOCKET NO.  02-14 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased disability rating for service-
connected herniated nucleus pulposus at L4-L5 and L5-S1, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1984 to March 
1996.

In a May 1996 Department of Veterans Affairs (VA) rating 
decision, service connection was granted for herniated 
nucleus pulposus with degenerative changes. A noncompensable 
disability rating was assigned.  In August 1996 and January 
1999 rating decisions, the assigned disability rating was 
increased to 10 percent and 20 percent, respectively.

This matter has come before the Board of Veterans' Appeals 
(the Board) on appeal from a September 2001 rating decision 
of the VA Regional Office in Roanoke, Virginia (the RO) which 
denied the veteran's claim of entitlement to an increased 
disability rating for his service-connected low back 
disability.

In October 2003, the veteran testified at a personal hearing 
which was chaired by the undersigned Veterans Law Judge in 
Washington, D.C.  A transcript of that hearing has been 
associated with the veteran's VA claims folder.

This case was previously before the Board and was remanded to 
the RO in March 2004 for additional evidentiary development.  
After this was accomplished, the RO issued a supplemental 
statement of the case in November 2004 which continued to 
deny the claim.  The case has been returned to the Board for 
further appellate proceedings.


FINDING OF FACT

The medical evidence indicates that the veteran's service-
connected low back disability is manifested by pain and 
moderate limitation of motion; no neurological symptoms have 
been associated with the service-connected disability.  


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 20 percent 
for the service-connected low back disability have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71a, 
Diagnostic Codes 5003, 5292 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5242 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to an increased rating for 
service-connected low back disability, currently denominated 
herniated nucleus pulposus at L4-L5 and L5-S1, which is 
currently evaluated as 20 percent disabling.  

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusion.

The VCAA 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat.  2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See  38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2003).  In  Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (the Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the August 2002 Statement of the Case (SOC) and 
the October 2002 and November 2004 Supplemental Statement of 
the Case (SSOC) of the pertinent law and regulations, of the 
need to submit additional evidence on his claim, and of the 
particular deficiencies in the evidence with respect to his 
claim.  More significantly, a letter was sent to the veteran 
in March 2004, with a copy to his accredited representative, 
which was specifically intended to address the requirements 
of the VCAA.  The letter advised the veteran that in order to 
establish entitlement to an increased rating for his service-
connected disability, the evidence must show that the 
condition has gotten worse.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See  38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the 
February 2001 VCAA letter, the AMC informed the veteran that 
VA was responsible for getting  "Relevant records held by 
any Federal Agency.  This may include medical records from 
the military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration."  See the March 29, 2004 letter, page 5.  In 
addition, the letter advised the veteran that VA will make 
reasonable efforts to get "Relevant records not held by a 
Federal agency.  This may include records from State or local 
governments, private doctors and hospitals, or current or 
former employers."  Id.

Third, VA must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In 
this regard, the February 2004 VCAA letter advised the 
veteran to give VA enough information about relevant records 
so that they could request them from the agency or person who 
has them.  

Finally, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  In this case, the February 2004 letter 
informed the veteran: "If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  See the March 29, 2004 letter, page 1.  

The Board therefore finds that the March 2004 letter, the 
August 2002 SOC, and the October 2002 and November 2004 SSOC 
properly notified the veteran and his representative of the 
information and medical evidence, not previously provided to 
VA that is necessary to substantiate the claim, and properly 
indicated which information and evidence is to be provided by 
the veteran and which VA would attempt to obtain on his 
behalf.  

The Board further notes that, even though the March 2004 VCAA 
letter requested a response within 60 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) [evidence must be received by VA within 
one year from the date notice is sent].  One year has elapsed 
since the March 2004 letter.  

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  A review of the 
record reveals that the veteran was not provided notice of 
the VCAA prior to the initial adjudication of this claim by 
rating decision in September 2001.  The Board notes, however, 
that the claim was readjudicated and a SSOC was provided to 
the veteran in November 2004 following VCAA notice compliance 
action.  The veteran was provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to the VA notice.  In statements dated in April 2004 
and November 2004, the veteran indicated that he had no 
additional evidence to submit and requested that the Board 
proceed with adjudication of his claim.  Therefore, there is 
no prejudice to the veteran in proceeding to consider the 
claim on the merits.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of this issue has been identified and 
obtained, to the extent possible.  The evidence of record 
includes VA and private treatment records and reports of VA 
examinations, which will be described below.  The RO 
completed the development requested in the March 2004 Board 
remand.  In particular, the record reflects that the veteran 
was afforded a VA examination in September 2004.  

There is no indication that there currently exists any 
evidence which has a bearing on this case and which has not 
been obtained.  The veteran and his representative have not 
identified any outstanding evidence, and as noted above the 
veteran has requested that the Board proceed with 
adjudication of his claim. 

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claims.  See 38 C.F.R. § 3.103 (2004).  As noted in the 
Introduction, the veteran testified in support of his claim 
in October 2003.  

In his notice of disagreement (VA Form 21-4238), dated in 
March 2002, the veteran argued that the May 2001 VA 
examination was inadequate because a MRI (magnetic resonance 
imaging) of the low back was not performed.  Upon review, 
however, the Board notes that the May 2001 VA examination 
reported medical histories, provided examination findings 
regarding the veteran's complaints, and provided the 
appropriate diagnosis.  There were no neurological 
abnormalities shown.  Therefore, it was entirely reasonable 
that the examination included X-rays of the lumbar spine and 
not an MRI.  

That an examiner's findings do not support the veteran's 
claim is not a reason to find an examination inadequate.  
Moreover, as a person without medical training, the veteran 
is not competent to comment on matters requiring medical 
expertise, such as the adequacy of a medical examination.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Accordingly, the Board rejects the veteran's contention as to 
the adequacy of the medical evaluation.  The Board 
additionally notes that the record on appeal includes a 
private MRI conducted in February 2002 as well as a report of 
a VA examination in September 2004.  There is ample medical 
evidence of record; a remand for another MRI is unwarranted.    

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent Law and Regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Specific rating criteria

During the pendency of the veteran's appeal the regulations 
pertaining to evaluation of disabilities of the spine have 
been amended twice.  See 67 Fed. Reg. 54345- 54349 (Aug. 22, 
2002) (effective September 23, 2002); and 68 Fed. Reg. 51454-
51456 (Aug. 27, 2003) (effective September 26, 2003).

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
VAOGCPREC 7-2003.  The Board will therefore evaluate the 
veteran's service-connected spine disability under both the 
former and the current schedular criteria, keeping in mind 
that the revised criteria may not be applied to any time 
period before the effective date of the change. See 38 
U.S.C.A. § 5110(g) (West 1991); 38 C.F.R. § 3.114 (2004); 
VAOPGCPREC. 3-2000; Green v. Brown, 10 Vet. App. 111, 117 
(1997).

The Board provided the veteran with the new regulatory 
criteria in the October 2002 and November 2004 SSOC.  The 
veteran's representative submitted additional argument on his 
behalf in February 2005 and March 2005.  Therefore, there is 
no prejudice to the veteran in the Board adjudicating the 
claim.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).  

(i.)  The former schedular criteria

The veteran's service-connected herniated nucleus pulposus at 
L4-L5 and L5-S1 is evaluated as 20 percent disabling under 
the former diagnostic code for intervertebral disc syndrome 
(Diagnostic Code 5293).  

Under Diagnostic Code 5293, a 20 percent evaluation will be 
assigned for moderate intervertebral disc syndrome with 
recurring attacks, a 40 percent evaluation will be assigned 
for severe intervertebral disc syndrome with recurring 
attacks with intermittent relief, and a 60 percent evaluation 
will be assigned for pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (prior to September 
23, 2002).  

Under Diagnostic Code 5293, effective September 23, 2002 to 
September 25, 2003, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be rated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under Section 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  

Incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months 
warrant a 40 percent evaluation.  Incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months warrant a 60 percent evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5293 (from September 23, 2002 to 
September 25, 2003).

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician."  Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

This rating criteria was essentially unchanged, although 
renumbered, when the new rating formula for rating 
disabilities of the spine became effective September 26, 
2003.  The criteria effective as of that date will be set 
forth below.

The relevant diagnostic code for rating degenerative 
arthritis, Diagnostic Code 5003, has remained essentially 
unchanged.  Diagnostic Code 5003 specifies that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
In this case, Diagnostic Code 5003 allows for rating under 
former Diagnostic Code 5292 or the current Diagnostic Code 
5242. 

Under the former version of the regulations, Diagnostic Code 
5292 [limitation of motion, lumbar spine] provides the 
following ratings: 40 % severe; 20 % moderate;
10 % slight.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

(ii) The current schedular criteria

Effective September 26, 2003, a general rating formula for 
diseases and injuries of the spine will provide that with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease 
the following ratings will apply.  The revised regulations 
provide as follows:

General Rating Formula for Diseases and Injuries of the Spine

(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes): With or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease

100% Unfavorable ankylosis of the entire spine;

50% Unfavorable ankylosis of the entire thoracolumbar spine;

40% Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
Spine;

30% Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine

20% Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis

10% Forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees. 
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (effective 
from September 26, 2003).  

The current schedule for alternatively evaluating 
intervertebral disc syndrome provides the following:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under § 4.25.

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes

60 % With incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months;

40 % With incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks during the past 12 
months;

20%  With incapacitating episodes having a total duration of 
least 2 weeks but less than 4 weeks during the past 12 
months;

10%  With incapacitating episodes having a total duration of 
least 1 weeks but less than 2 weeks during the past 12 
months;

Note (1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.

See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (effective from 
September 26, 2003).  

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  Consideration is to be given 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.

The intent of the VA rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint. 38 C.F.R. § 4.59 (2004).

Factual background

In a May 1996 rating decision, the RO granted service 
connection for herniated nucleus pulposus at L4-L5 and L5-S1, 
evaluated as noncompensably disabling.  The award was based 
on service medical records showing that the veteran had a 
history of low back pain with radicular symptoms.  A July 
1993 radiology report noted a herniated disc at L4-5 and 
smaller herniated nucleus pulposus at L5-S1.  

In August 1996, the disability rating was increased to 10 
percent; in January 1999, it was increased to 20 percent.  

The veteran filed a claim for an increased rating in April 
2001.  A VA outpatient treatment record dated in April 2001 
noted the veteran's complaints of chronic intermittent low 
back pain.  Clinical evaluation revealed mild back spasm and 
decreased left leg flexion.  Sensory examination was normal.  
The diagnosis was herniated disc.  

On VA examination in May 2001, the veteran reported that the 
low back pain radiated to the left leg and caused weakness 
and stiffness.  He also reported intermittent flare-ups when 
the pain was excruciating.  The flare-ups occurred randomly 
and typically lasted one to two months.  His medications 
included Cyclobenzaprine 10 mg and Ibuprofen 800 mg.  He 
stated that walking was limited due to back pain.  

Physical examination revealed that the veteran's posture was 
within normal limits.  His gait was also normal with no 
limitation of standing or walking.  Examination of the lumbar 
spine was normal, with normal range of motion.  There was no 
evidence of painful motion, painful muscle spasm, weakness, 
or tenderness.  Straight leg raising bilaterally was negative 
at 45 degrees.  There was pain on flexion, extension, right 
rotation, and left rotation at the extremes.  Neurological 
evaluation revealed no abnormalities.  Reflexes as well as 
motor and sensory functions were normal in the lower 
extremities.  There was no muscle atrophy.  X-rays of the 
lumbar spine were normal.  The diagnosis was herniated 
nucleus pulposus at L4-L5 and L5-S1.  The examiner indicated 
that this diagnosis was confirmed by both history and 
physical examination.  The examiner further remarked that the 
veteran's walking was limited and that sitting and standing 
were limited to 30 minutes.  

A February 2002 private magnetic resonance imaging (MRI) scan 
of the lumbar spine contains an impression of degenerative 
changes at L4-5 and L5-S1 with both focal central disc 
protrusion with some slight central nerve root impingement as 
well as bilateral neural foraminal encroachment and narrowing 
at L4-5.  

During his October 2003 hearing, the veteran testified that 
he has sharp lower back pain which radiates down the calf and 
leg resulting in feelings of numbness in the leg.  He 
complained of weakness in the left leg.  He reported that 
lifting aggravates his back symptoms.  He described flare-ups 
of back pain with stiffness and weakness.  He stated that 
although this was not documented, he actually required six 
days a month of bedrest due to back problems.  He took four 
days off of work a month, using vacation time and sick leave.  
He wears a back brace from time to time and engages in 
physical therapy.  He described limitations at work and home 
due to back pain.  

On VA examination in September 2004, the veteran reported a 
history of recurrent low back pain occurring 3-4 times a 
month with the most recent episode being a week earlier.  The 
pain lasts for approximately two days.  A typical episode of 
back pain causes stiffness in the back and pain radiating 
down the left leg to the back of the thigh to the calf 
region.  He feels back spasms in the left lower back.  He has 
sharp pain but no clear numbness or tingling although he 
feels that the left leg gets "a little weak".  The veteran 
took Motrin for pain relief.  He stated that he took an 
average of two days off a month due to back pain.  He took 
off three days the previous month.  He denied any bowel 
problems although he did say he had noticed urine dripping 
that may happen spontaneously.  He stated that his physical 
activity was limited due to back pain.  Medications included 
Motrin 800 mg, 3-4 times a week and muscle relaxants, 2-3 
times a week.  

On neurological examination, motor function revealed normal 
bulk and tone.  Strength was 5/5 throughout.  There was no 
clear weakness of foot dorsiflexion.  Deep tendon reflexes 
were normal throughout.  Pinprick sensation was intact.  He 
had difficulty in heel to shin testing on the left side, 
stating that he had too much discomfort, but was able to do 
it on the right side.  His gait was normal and he was able to 
do toe and heel walking.  

Physical examination of the back revealed no deformity or 
scoliosis.  There were no clear paraspinal muscle spasms.  
There was mild to moderate lower back tenderness to 
palpation, with maximal pain over the left lower lumbar 
paraspinal region.  Lasegue sign was positive over the left 
lower back when lifting the right leg up to about 50 degrees 
and when lifting the left leg to about 20 degrees.  It was 
noted that during reflex testing he lifted his left leg to 
about 40 degrees without any complaint of pain.  Flexion of 
the low back was to 55 degrees with pain, maximal was 
60 degrees.  Extension was to 20 degrees with pain.  Rotation 
to the right was to 25 degrees with pain, maximal was to 30 
degrees.  Rotation to the left was to 20 degrees with pain, 
maximal was to 25 degrees.  Lateral bending bilaterally was 
to 20 degrees with pain, maximal was to 25 degrees.  The 
examiner indicated that there was no additional limitation of 
the lumbar spine due to weakened motion, excess fatigability, 
or incoordination.  X-rays revealed degenerative joint 
disease at L5-S1.  The diagnosis was chronic low back pain.  
The examiner noted that while the February 2002 MRI revealed 
possible nerve root involvement, none was present on clinical 
examination.  

Analysis

Assignment of diagnostic code

The veteran's service-connected herniated nucleus pulposus at 
L4-L5 and L5-S1 is currently rated under former Diagnostic 
Code 5293.  This diagnostic code pertains to intervertebral 
disc syndrome and has been discussed in the law and 
regulations section above.

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).

After a review of the evidence pertaining to the veteran's 
service-connected disability, the Board has determined that 
the most appropriate current diagnostic codes for evaluation 
of the veteran's disability are former and current Diagnostic 
Code 5003, together with former Diagnostic Code 5292 and 
current Diagnostic Code 5242.  Degenerative joint disease of 
the lumbar spine has been identified on the most recent x-
rays (September 2004).  The veteran's degenerative joint 
disease of the lumbar spine appears to involve principally x-
ray evidence of degenerative changes, pain and limitation of 
motion. Diagnostic Codes 5010 and 5242 specifically refer to 
degenerative arthritis of the spine, and the most appropriate 
former diagnostic code for evaluation of the disability is 
Diagnostic Codes 5292 [limitation of motion of the lumbar 
spine].  

The Board recognizes that the veteran has been consistently 
diagnosed with herniated nucleus pulposus at L4-L5 and L5-S1.  
Upon review, however, the Board notes that recent clinic 
evidence has failed to show any neurological impairment due 
to the herniated nucleus pulposus.  Although the veteran has 
complained of radicular pain to the lower extremities, 
neurological evaluations conducted by VA in May 2001 and 
September 2004 were entirely normal.  There was no weakness 
or sensory deficits shown.  Absent such neurological 
symptomatology, rating the disability under former Diagnostic 
Code 5293 or current Diagnostic Code 5243 is not appropriate.   

In short, the medical evidence clearly indicates that the 
veteran has been diagnosed as having degenerative joint 
disease of the lumbar spine.  Significantly, there is of 
record no objective findings consistent with or diagnosis of 
intervertebral disc syndrome, and there has been no 
objectively identified neurological symptomatology.  Based on 
the history, symptomatology and diagnosis, the Board will 
rate the disability as degenerative arthritis.

Schedular rating

(i.)  The former schedular criteria

When considering the disability under the criteria for 
limitation of motion, the Board notes that the May 2001 VA 
examination showed that the veteran had normal range of 
motion, while the most recent VA examination in September 
2004 showed mild to moderate degenerative disc disease.  
Flexion was to 60 degrees (normal 
90 degrees); extension 20 degrees (normal 30 degrees); 
rotation 30/25 degrees (normal 30 degrees) lateral bending 25 
degrees (normal 30 degrees).  See 38 C.F.R. § 4.71a, Plate V 
(2004).
 
Moderate limitation of motion calls for the assignment of a 
20 percent disability rating under former Diagnostic Code 
5292.  The Board observes in passing that the words "slight", 
"moderate" and "severe" are not defined in the VA Rating 
Schedule. Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just". 38 C.F.R. § 4.6 (2003).  
However, "moderate" is generally defined as "of average or 
medium quality, amount, scope, range, etc."  Webster's New 
World Dictionary, Third College Edition (1988), 871.  

The medical evidence, to include the observations of the two 
VA examiners, demonstrates that the limitation of motion of 
the veteran's lumbar spine is at worst moderate.  There is no 
indication of limitation of motion which could be described 
as severe, and indeed no limitation of motion at all was 
identified on examination in May 1991.  The most recent 
examination, in September 2004, identified some limitation of 
motion, but in certain ranges it approximated normal, and in 
all ranges motion was over half of what was expected.  The 
Board believes that such limitation of motion is most 
accurately described as moderate.

There is no objective evidence to the contrary.   Although 
the veteran has generally disagreed with the examination 
findings, he has presented no specific evidence to refute 
those findings.  See 38 U.S.C.A. § 5107(a) [a claimant has 
the responsibility to support a claim for benefits].

Therefore, an increased evaluation in excess of 20 percent is 
not warranted under Diagnostic Code 5292.  

(ii)  The current schedular criteria

Under the new criteria, a 40 percent disability rating 
requires forward flexion of the thoracolumbar spine to 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  

As noted above, the veteran had normal range of back motion 
on VA examination in May 2001.  The September 2004 VA 
examination showed that he was able to forward flex the lower 
back to 55 degrees with pain and to 60 degrees maximal.  It 
is clear that the spine is  not restricted to 30 degrees or 
less of forward flexion.  

The Board notes that ankylosis is the immobility and 
consolidation of a joint due to disease, injury or surgical 
procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
[citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)].  Because 
the veteran is able to move his lower back joint, by 
definition, it is not immobile.  Therefore, ankylosis is not 
shown.  

The current schedular criteria allow for associated objective 
neurologic abnormalities to be rated separately under an 
appropriate diagnostic code.  
However, as explained above in connection with the assignment 
of an appropriate diagnostic code, no neurological 
symptomatology has recently been identified.  Because there 
is no medical evidence that the veteran has any neurological 
symptoms associated with the service-connected herniated 
nucleus pulposus at L4-L5 and L5-S1, a separate rating cannot 
be assigned therefor.  

Under these circumstances, no basis exists under either the 
former or current criteria for the assignment of a schedular 
rating in excess of the currently assigned 20 percent for the 
veteran's service-connected low back disability.  

DeLuca considerations

The Board has considered whether an increased disability 
rating is warranted for the veteran's low back disability 
based on functional loss due to pain, weakness and flare-ups, 
pursuant to 38 C.F.R. §§ 4.40, 4.45 and 4.59 and the Court's 
holding in DeLuca.  The clinical findings of record, however, 
do not reflect impairment that warrants a higher rating.  

The Board notes that the May 2001 VA examiner indicated that 
"[e]xamination of the lumbar spine is normal, with normal 
range of motion and no DeLuca issue," but went on to state 
that "[t]he DeLuca issue is positive for pain."  As such, 
the Board, in its' March 2004 remand, ordered an examination 
to specifically address the seemingly contradictory findings.  
That examination was performed in September 2004.  The VA 
examiner stated that there was no additional limitation of 
motion of the lumbar spine due to weakened motion, excess 
fatigability, or incoordination.  

The veteran has in essence indicated that his back disability 
is more severe than is recognized by VA.  He has, however, 
provided no specific medical evidence to support his claim.  
See 38 U.S.C.A. § 5107(a).  Although the Board has no reason 
to doubt that his back is causing him problems, this is 
recognized in the 20 percent rating which is currently 
assigned.  

Therefore, despite the veteran's testimony regarding limited 
mobility due to back pain, the Board is unable to identify 
any clinical findings which would warrant an increased 
evaluation under 38 C.F.R. §§ 4.40, 4.45 and 4.59.  The 
current 20 percent rating adequately compensates the veteran 
for any additional functional impairment attributable to the 
low back disability.

Extraschedular rating

The Board notes in passing that the veteran has not in 
connection with this appeal indicated, nor presented evidence 
to support the premise, that his service-connected low back 
disability results in marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b) (2004) [extraschedular 
rating criteria].  It appears from the veteran's written 
submissions that his sole contention is that his service-
connected disability warrants a higher rating.  Accordingly, 
in the absence of the matter being raised by the veteran or 
adjudicated by the RO, the Board will not address the 
veteran's entitlement to an extraschedular rating.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board does 
not in passing, however, that although the veteran has 
reported having to take off a few days a month due to back 
pain, the Board does not find that this rises to the level of 
marked interference with employment.  The veteran testified 
that he used vacation time or sick leave on these days.  In 
the event the veteran believes consideration of an 
extraschedular rating for his  back disability is in order 
because it presents an exceptional or unusual disability 
picture, he may raise this matter with the RO.

Conclusion

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the claim.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to an increased disability rating for service-
connected low back disability is denied.  



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


